Citation Nr: 0010959	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  94-17 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected incomplete paralysis of the median nerve of the 
third right finger, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for the service-
connected incomplete paralysis of the ulnar nerve of the 
middle left finger currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased rating for the service-
connected generalized anxiety reaction, currently evaluated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from November 1953 to November 
1957 and from January 1959 to July 1960.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1993 rating decision by the RO which 
denied increased ratings for incomplete paralysis of the 
median nerve of the third right finger, incomplete paralysis 
of the ulnar nerve of the middle left finger and for a 
generalized anxiety reaction. 

The veteran testified before a hearing officer at the RO in 
August 1993.

In January 1994, the RO hearing officer granted an increased 
rating to 30 percent for the service-connected anxiety 
disorder.  The veteran has not indicated he is satisfied with 
this rating.  Thus, the claim is still before the Board.  AB 
v. Brown, 6 Vet.App. 35 (1993).

The claims for an increased rating for the right third finger 
disorder and for a left middle finger disorder will be 
discussed in the remand section.  The remaining issue of an 
increased rating for an anxiety disorder will be discussed 
below.



FINDINGS OF FACT

The veteran's anxiety disorder is productive of no more than 
definite social and industrial impairment, and no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational task due to symptoms.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 30 percent 
for generalized anxiety disorder have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.132, 
Part 4, Diagnostic Code 9400 (1996), 4.130, Part 4, 
Diagnostic Code 9400 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Historically, the Board notes the veteran was originally 
granted service connection in April 1958 for an anxiety 
reaction-psychogenic gastrointestinal reaction.  At that 
time, the veteran's anxiety reaction was evaluated as non-
compensable.  Thereafter, in a September 1980 rating 
decision, the RO increased the evaluation to 10 percent for 
the service-connected anxiety reaction, effective April 15, 
1980.  In a March 1990 Board decision, the 10 percent 
evaluation for the service-connected anxiety reaction was 
confirmed and continued. 

In December 1992, the veteran submitted an increased rating 
claim with regard to all of his service-connected 
disabilities.  In connection with his claim, VA psychiatric 
outpatient treatment reports were obtained and associated 
with the claims file.  When treated between 1991 and 1992, 
the veteran complained of forgetfulness, sleep disturbance 
and of being easily startled.  He also complained of being 
anxious.

During an August 1993 RO hearing, the veteran testified 
regarding the problems he had as a result of his service-
connected anxiety.  He stated he had missed several 
psychiatric appointments due to forgetfulness.  He related he 
had problems remembering the names of his co-workers.  He 
stated that he worked the night shift and that he basically 
worked alone.  He reported he did not socialize with people 
at work or in general but that he did attend church.  He 
reported he took medication due to the anxiety disorder.  He 
claimed he had nightmares but did not remember them.  He 
related that he avoided social contacts with his wife, 
children and co-workers.  He stated he would use vacation 
time when he was not up to going in to work.  He reported he 
helped his wife grocery shop.

An August 1993 VA outpatient treatment report shows the 
veteran was treated for complaints of being anxious.

In January 1994, the RO hearing officer increased the 
service-connected anxiety disorder to 30 percent.

During September 1997 VA psychiatric examination, the veteran 
indicated he was not currently in therapy, but that he 
continued to take medication for his anxiety on an as needed 
basis.  He indicated he had been married to his current wife 
for 30 years and that he had two children.  He reported he 
last worked in maintenance in 1994.  He retired due to a 
severe left knee condition.  On examination, he complained of 
insomnia, feeling uncomfortable in crowds, and of having 
anxiety attacks.  In addition, he reported mild periods of 
depression.  Mental status examination, the veteran was alert 
and oriented in three spheres.  He was generally pleasant, 
and described his mood as anxious with some low mood.  His 
affect was appropriate.  His thought process was coherent.  
His thought contents revealed fears about having another 
heart attack.  He worried about almost everything, with 
difficulty controlling his thoughts, especially at nighttime.  
He has no psychotic symptoms.  He had no suicidal or 
homicidal ideation.  He was easily startled and described 
himself as always on guard.  His remote memory was grossly 
intact.  His immediate recall was intact, but his delayed 
recall was impaired.  He recalled only one item out of three 
in two minutes.  His Serial 7 was perfect.  His recent past 
memory was slightly impaired with inability to recall one 
president out of five.  His judgment was not grossly 
impaired.  His insight was partial.  Diagnosis was that of 
generalized anxiety disorder with depressive features; 
personality disorder, not otherwise specified.  The veteran's 
GAF score was listed as 45 (severe social and occupational 
impairment on account of enduring and pervasive anxiety of a 
generalized nature.

On VA examination for mental disorders in April 1999 the 
veteran reported that after service he worked in a bakery and 
subsequently married.  He stated he had been married for 31 
years.  He stated that throughout his working career he 
tended to be isolated from others.  He reported that on his 
last job he worked the night shift.  He related he retired in 
1994.  He stated he kept active doing odds and ends around 
the house.  He reported that quick noises disturbed him, and 
that he could not go out due to pranksters.  He believed that 
people played tricks on him.  He reported he suffered from 
insomnia.  He related he avoided social situations.  Mental 
status examination revealed he was alert and oriented times 
3.  He denied any suicidal or homicidal thoughts, ideations, 
plans or attempts.  He stated his wife guarded against that 
sort of behavior with him.  He indicated he was able to 
maintain his personal hygiene and other basic activities of 
daily living.  He denied any hallucinations, other than one 
episode approximately six years ago.  He indicated he was 
depressed all of the time and did not feel that any 
medication or therapy would help him or alleviate his 
symptoms.  He claimed he tended to be impulsive and reactive 
when threatened and that he had a short temper.  He admitted 
to occasional impairment of recall.  When asked to remember 
three objects (a book, desk and tree) after a 15 minute 
period, he was only able to recall the tree.  When asked to 
repeat 6 numbers, he tended to reverse the order of the 
numbers.  Simple calculations were done well.  Diagnosis was 
that of generalized anxiety disorder; history of atypical 
affective disorder, and personality disorder, not otherwise 
specified.  The veteran's GAF score was listed as 55 
(moderate symptoms - difficulty in social functioning.



II.  Analysis

The veteran's claim as to this issue is well-grounded within 
the meaning of 38 U.S.C.A. § 5107 (West 1991).  That is, the 
Board finds that he has presented a plausible claim.  The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107 (West 1991).  

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Therefore, although the Board has 
thoroughly reviewed all medical evidence of record, the Board 
will focus primarily on the most recent medical findings 
regarding the current level of the veteran's service-
connected disability.

Currently, the veteran contends that his service-connected 
anxiety disability is more disabling than represented by the 
assigned rating.  The evaluation assigned for a service-
connected disability is established by comparing the 
manifestations indicated in the medical findings with the 
criteria in the VA's Schedule for Rating Disabilities.  38 
C.F.R. Part 4 (1999).

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).

The Board has considered all relevant diagnostic codes in the 
VA's Schedule for Rating Disabilities.  The veteran is 
currently rated under Diagnostic Code 9400 for anxiety 
reaction-gastrointestinal reaction.  The veteran's service-
connected anxiety reaction was originally rated under the 
provisions of 38 C.F.R. § 4.132 including Diagnostic Code 
9400 (1996).  Effective on November 7, 1996, 38 C.F.R. § 
4.132 was redesignated as 38 C.F.R. § 4.130 which includes 
new rating criteria for psychiatric disorders.  Where a law 
or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  Based on the evidence of record, the RO has 
considered the newer rating criteria in making its decision 
and the Board will also consider both the old and new rating 
criteria and apply that criteria which is more favorable to 
the veteran.  In applying the criteria most favorable to the 
veteran, the new criteria will only apply for the period from 
and after November 7, 1996.  VAOPGCPREC 3-2000.

The general rating formula for mental disorders under the new 
rating criteria are as follows: A 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 50 percent evaluation requires occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent evaluation requires occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130 including Diagnostic Code 9400 (1999).

Under the old rating criteria, the evaluation for the 
veteran's service-connected psychiatric disability is based 
on the degree of impairment of his social and industrial 
adaptability.  A 30 percent evaluation is warranted when 
there is definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people 
and the psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 50 percent 
evaluation requires that the ability to establish and 
maintain effective relationships be considerably impaired and 
that the psychoneurotic symptoms result in considerable 
industrial impairment.  A 70 percent rating is warranted when 
the ability to establish and maintain relationships is 
severely impaired, with psychoneurotic symptoms of such 
severity and persistence that there is severe impairment in 
the ability to obtain and retain employment.  A 100 percent 
rating is assignable when the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community and the claimant 
is demonstrably unable to obtain or retain employment.  38 
C.F.R. 4.132 including Diagnostic Code 9400 (1996).

With respect to the veteran's industrial history, the 
evidence shows that he has had several jobs since discharge 
from service.  He last worked in 1994 in maintenance and he 
retired from such position due to a left knee disorder, not 
due to a psychiatric disorder.  He stated he now did odds and 
ends around the house and that he helped his wife with 
grocery shopping.

The Board notes that the veteran no longer receives 
outpatient treatment and takes medication as needed due to 
anxiety symptoms.  Nevertheless, the Board notes the veteran 
does have some level of industrial impairment due to PTSD 
symptoms.  The most recent medical reports show that the 
veteran's GAF score ranges between 45 and 55.  A review of 
the evidence overall, to include reports of the veteran's 
daily activities and interaction with his wife, shows the 
veteran's industrial impairment more nearly approximate no 
more than moderate psychological impairment of social and 
occupational functioning which is denoted in the GAF score of 
55 in 1999.  Thus, no more than a 30 percent rating is 
warranted under either the old rating criteria of Code 9411 
(definite industrial impairment) or the new criteria of Code 
9400 (occupational impairment with reduced reliability and 
productivity due to various symptoms) .

As to the veteran's social history, the evidence shows he has 
been married to the same woman for over 30 years and that he 
goes to church.  The Board notes the veteran's claims of 
having problems socializing with others.  However, his social 
impairment is to be evaluated only as it affects industrial 
adaptability.  38 C.F.R. § 4.129 (effective prior to November 
7, 1996); 38 C.F.R. § 4.126 (effective November 7, 1996).  
Based on the veteran's long-term relationship with his wife/ 
children, his ability to function and conduct daily 
activities without medication/treatment, and his GAF score of 
55 on recent examination, the Board finds that the veteran's 
social impairment is reflective of no more than 30 percent 
under either the old or the new criteria.

The Board specifically finds that the medical and other 
evidence does not show anxiety symptoms of a magnitude to 
produce considerable social and industrial impairment (the 
old criteria for a 50 percent rating under Code 9411).  Nor 
do anxiety symptoms cause occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as outlined in the new criteria for a 50 percent 
rating under Code 9400.  Although the veteran has insomnia, 
mild memory loss, depressed mood, anxiety, suspiciousness and 
panic attacks, the medical evidence shows he is oriented in 
three spheres, his affect is appropriate, his thought process 
is coherent, he is not psychotic, he does not have suicidal 
or homicidal ideation, his judgment is not impaired and he 
has no hallucinations.

Given the above, the overall anxiety disability picture most 
closely approximates the criteria for a 30 percent rating 
(under either the old or new criteria), than a 50 percent 
rating, and thus the lower rating of 30 percent is to be 
assigned.  38 C.F.R. § 4.7.  

The preponderance of the evidence is against an increase in 
the 30 percent rating for an anxiety disorder; thus, the 
benefit-of-the-doubt rule is inapplicable, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App 49 (1990).


ORDER

The appeal for an increased rating for the service-connected 
generalized anxiety reaction is denied.


REMAND

With regard to the veteran's service-connected incomplete 
paralysis, ulnar nerve, left middle finger; and the service-
connected incomplete paralysis, median nerve, right third 
finger, the veteran contends that these disabilities are more 
severe than are represented by the current 10 percent 
evaluations assigned for each disability.

In conjunction with his claim for an increased rating, the 
veteran was afforded VA examinations in August 1997, and 
April 1999.  The Board finds, however, that the findings in 
the August 1997 examination are inconsistent with the 
findings in the April 1999 examination.  For example, the 
examiner in 1997 found mild claw hand deformity in both hands 
and that the entrapment neuropathy had gradually worsened, 
and was causing anatomical and functional dysfunction.  The 
examiner in 1999 found no anatomic deformity in either hand.  
Radiographs of the right hand were normal, and radiographs of 
the left hand revealed an old healed top fracture of the 
distal phalanx of the left fourth finger with minimal 
residual dysfunction.  

In addition, the examinations are inadequate for rating 
purposes as they do not contain findings indicative of the 
severity of the service-connected incomplete paralysis of the 
ulnar nerve, left middle finger or the service-connected 
incomplete paralysis of the median nerve, right third finger.  
Specifically, the examinations do not indicate whether the 
veteran's incomplete paralysis of the ulnar nerve and of the 
median nerve is mild, moderate, or severe.  Moreover, there 
is no indication on either examination that the examiner 
reviewed the veteran's claims file.  As such, the Board finds 
that additional VA examinations are necessary to resolve the 
inconsistencies, and to appropriately rate the veteran's 
service-connected incomplete paralysis disabilities.

Accordingly, the case is REMANDED to the RO for the 
following:

1. The RO should obtain all VA and non- 
VA treatment records subsequent to those 
on file showing treatment for incomplete 
paralysis of the ulnar nerve, left middle 
finger; and incomplete paralysis of the 
median nerve, right third finger.

2. The veteran should be scheduled for a 
special examination by a neurologist to 
ascertain the nature and severity of all 
current residual manifestations of the 
veteran's incomplete paralysis, ulnar 
nerve, left middle finger; and for the 
incomplete paralysis of the median nerve, 
right third finger.  All indicated tests 
and studies should be performed, and all 
findings should be reported in detail.  
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  On the basis of 
current findings, a review of the file, 
and information received from the veteran 
at the examination, the examiner should 
address each of the following in detail 
and provide a complete explanation for 
the conclusions reached.

(a) For each affected nerve or nerve 
group, the examiner should indicate 
whether the paralysis is complete or 
incomplete.  If the paralysis is 
incomplete, the examiner should describe 
the manifestations of the incomplete 
paralysis.  

(b) In responding to the foregoing 
question, the examiner should 
specifically describe the extent of wrist 
flexion and extension, active and passive 
finger flexion and extension, ability or 
inability to grasp or make a fist, 
presence of a "griffin claw" deformity, 
and the extent of atrophy of the dorsal 
interspace and thenar and hypothenar 
eminences.  The examiner should also 
describe related impairment of motor 
function, trophic changes and sensory 
disturbance within the meaning of 38 
C.F.R. § 4.120 (1999).

(c) The examiner should indicate whether 
the overall disability picture of the 
veteran's service-connected incomplete 
paralysis of the ulnar nerve, left middle 
finger, is mild, moderate, or severe.  In 
addition, the examiner should also 
indicate whether the overall disability 
picture of the veteran's service-
connected incomplete paralysis, median 
nerve, right third finger is mild, 
moderate, or severe. 

3.  After completion of the foregoing, 
the RO should review the examination 
report(s) received to ensure that they 
are adequate to achieve the purposes of 
this REMAND, as shown in the discussion 
and specifications above.  If all of the 
requested information has not been 
provided, the report(s) should be 
returned as inadequate for rating 
purposes pursuant to 38 C.F.R. § 4.2 
(1999).  If this is necessary, the 
physician(s) who performed the 
examination(s) should be given an 
opportunity to amend the report(s) 
without reexamining the veteran but 
should be free to schedule a 
reexamination if necessary.  All other 
actions necessary for proper follow-up of 
the evidentiary development sought by the 
Board should be taken.

4.  The RO should then readjudicate the 
issues of incomplete paralysis of the 
ulnar nerve, left middle finger; and 
incomplete paralysis of the median nerve, 
right third finger in light of the recent 
clinical evidence, including the 
veteran's most recent VA clinical 
outpatient treatment records.  If any of 
the determinations above are in any way 
adverse to the veteran, a supplemental 
statement of the case should be issued to 
the veteran and his representative. The 
veteran and his representative should 
then be given an opportunity to respond. 
The case should then be returned to the 
Board for further appellate 
consideration.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.



		
	K. OSBORNE
	Acting Member, Board of Veterans' Appeals


 


- 11 -


